Case 2:19-cv-00060-JRG-RSP Document 99 Filed 09/25/19 Page 1 of 1 PageID #: 2462




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

   PIETRO PASQUALE ANTONI                           §
   SGROMO,                                          §
                                                    §
                Plaintiff,                          §
   v.                                               §
                                                    §
   BESTWAY ENTERPRISE CO. LTD.,                     §
   BESTWAY (HONG KONG)                              §
   INTERNATIONAL LTD., BESTWAY                      §
   INFLATABLES AND MATERIAL                         §        Case No. 2:19-cv-00060-JRG-RSP
   CORPORATION, EUREKA                              §
   INVENTIONS LLC, HEB GROCERY                      §
   COMPANY LP, ACADEMY LTD,                         §
   BESTWAY GLOBAL HOLDING                           §
   COMPANY INC., TARGET STORES                      §
   INC., WAL-MART STORES, INC., and                 §
   WAL-MART STORES TEXAS, LLC,                      §
                Defendants.                         §

                                             JUDGMENT

         For the reasons assigned in the Order entered on this date,

         IT IS ORDERED AND ADJUDGED that Plaintiff Pietro Pasquale Antonio Sgromo take

  nothing and that Plaintiff’s claims against all Defendants be DISMISSED WITH PREJUDICE,

  and at Plaintiff’s costs. The Clerk is directed to close this case.


         So Ordered this
         Sep 24, 2019




                                                  1/1
